 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TASHIA CHANNEL,                                  No. 2:18-cv-2414 MCE AC (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    ROBERT WILKIE, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On November 5, 2019, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within twenty-one days. ECF No. 47.

22   Plaintiff has filed objections to the findings and recommendations. ECF No. 55.

23          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   Court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27   ///

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed November 5, 2019, ECF No. 47, are
 3   ADOPTED in full; and
 4          2. Defendants’ motion to dismiss, ECF No. 43, is GRANTED in part and DENIED in
 5   part as follows:
 6          a. DENIED as to plaintiff’s failure to accommodate claim brought under Rehabilitation
 7   Act, as stated against Robert Wilkie, Secretary of the Department of Veterans Affairs, only; and
 8          b. GRANTED, without further leave to amend, as to all other claims and defendants.
 9          IT IS SO ORDERED.
10   DATED: February 5, 2020
11

12
                                              _______________________________________
13
                                              MORRISON C. ENGLAND, JR.
14                                            UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
